Title: From George Washington to Robert R. Livingston, 5 June 1782
From: Washington, George
To: Livingston, Robert R.


                  
                     Dear Sir,
                     Newburgh June 5th
                     1782
                  
                  I was honored with your favor of the 27th Ulto by the last Post.
                     The extract from the Marqs La Fayette’s Letter--which you were so obliging to
                     send me--is, in substance, the same as the one he has written to me himself.—On some points he
                     is more particular in his letter to you—on others, mine is more full; A copy of
                     which, if I had a Cypher established with you, I would have sent; but am afraid
                     to entrust it without; either to the Mail, or a common Express.
                  What may be the real intention of the present Ministry,
                     respecting America--or what effect the Naval Action in the West Indies may have,
                     upon the intended operations of this year; and consequently upon the Powers at
                     War, is difficult to say. There is however, one plain line chalked out for us;
                     by pursuing which, we cannot err and it gives me pleasure to find that Congress
                     are inculcating this by a deputation from their own body.
                  If Rodneys victory is as decisive & important as the New
                     York Gazettes endeavour to make it; and the New Ministry should not be too much
                     buoyed up by it; there is no measure so likely to produce a speedy termination
                     of the War as vigorous preparation for meeting the enemy in full expectation of
                     it. If they are only playing the insidious game, this will make them think of
                     Peace in good earnest.
                  We had the pleasure of Mrs Livingstons and Mrs Montgomery’s
                     Companies some days in last Week--they left us early on Sunday morning in
                     perfect health--Mrs Washington presents her best respects to your Lady
                     & self--to which please to add those of Dr Sir, Yr Most Obedt &
                     Most Hble Servt
                  
                     Go: Washington
                     
                  
               